Citation Nr: 0609546	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for residuals of a 
hematoma of the right leg.

8.  Entitlement to service connection for a right hand and 
finger disability.

9.  Entitlement to service connection for a left hand and 
finger disability.

10.  Entitlement to service connection for blurred vision.

11.  Entitlement to service connection for hearing loss 
(claimed as acoustic trauma).

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for dizziness.

14.  Entitlement to service connection for dental trauma.

15.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 

16.  Entitlement to a higher rating for post-concussive 
syndrome, currently evaluated as 10 percent disabling. 

17.  Entitlement to a higher rating for facial scars of the 
lip and forehead, rated 30 percent disabling from November 
10, 1999, and 50 percent disabling from August 30, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran had active service in the US Army Reserve from 
August 1997 to April 1998, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Buffalo, New 
York that granted service connection and a 30 percent rating 
for PTSD, granted service connection and a 10 percent rating 
for facial scars, granted service connection and a 
noncompensable rating for post-traumatic headaches, and 
denied service connection for residuals of a neck injury, 
dental trauma, low back pain, a right knee disability, a left 
knee disability, a right ankle disability, a right foot 
disability, a right leg hematoma, a right hand and finger 
disability, a left hand and finger disability, blurred 
vision, acoustic trauma, tinnitus, and dizziness.  A personal 
hearing was held before an RO hearing officer in November 
2002.

In a January 2004 rating decision, the RO granted a 50 
percent rating for PTSD, effective November 10, 1999, granted 
a 30 percent rating for facial scars effective November 10, 
1999, with a 50 percent rating effective August 30, 2002, and 
granted a 10 percent rating for post-concussive syndrome (the 
disability formerly characterized as post-traumatic 
headaches).

The issues of entitlement to service connection for dental 
trauma, blurred vision, dizziness, right ankle, right hand 
and fingers, and left hand and fingers; and entitlement to 
higher initial ratings for PTSD, facial scars, and post-
concussive syndrome, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The veteran does not currently have disabilities of the neck, 
low back, right knee, left knee, right foot, and has no 
current residuals of a right thigh hematoma.


CONCLUSIONS OF LAW

Chronic disabilities of the neck, low back, right knee, left 
knee, right foot, and right thigh hematoma were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2002 Statement of the Case (SOC), and a January 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SSOC included 
a summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a November 2002 VA hearing; service medical 
and personnel records; VA medical records; private medical 
records; and information from the National Personnel Records 
Center.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active 
service includes active duty, any period of active duty for 
training from which the person has a disability due to 
disease or injury incurred in or aggravated by such service, 
and any period of inactive duty training from which the 
person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A.
 §§ 101(24), 106.

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection is currently in effect for PTSD, facial 
scars, and post-concussive syndrome, and these disabilities 
have been found to be due to injury during a period of active 
duty for training from August 1997 to April 1998.  Such 
period of service is deemed active service pursuant to 38 
U.S.C.A. § 101(24).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran claims service connection for multiple 
disabilities which he asserts were incurred as a result of 
traumatic injuries in a motor vehicle accident during 
military service.  

Initially, the Board notes that the RO has made multiple 
attempts to obtain the veteran's service medical records, and 
it appears that all available service medical records are on 
file, including the original service medical record folder 
which was obtained from the veteran.

Service medical records reflect that on October 20, 1997, the 
veteran was walking with his unit when he was hit from behind 
by a humvee.  He was thrown forward, landed on the ground, 
and was dragged under the vehicle for about 30 feet.  Service 
medical records reflect that he received injuries to his head 
and face, as well as a contusion of the right knee.  He was 
hospitalized on October 20, 1997.  A nursing note dated on 
October 21, 1997 reflects that the veteran's right knee was 
edematous, soft, and warm to the touch.  There was trace 
pitting edema of the right foot with some minor abrasions.  
The veteran complained of soreness of the back of the neck.  
The right knee was edematous with abrasions.  The top of the 
right foot had two abrasions, and the foot was edematous.  
The veteran complained of face, neck, head and right knee 
soreness.  He also reported that the tips of his right toes 
tingled but added that he had this symptom prior to the 
accident.

On October 21, 1997, the examiner noted that the veteran had 
slight limited flexion of the right knee, and there were 
ecchymoses of the medial/superior right knee.  An orthopedic 
note indicated that there was a hematoma on the medial aspect 
of the distal femur.  There was no effusion or laxity of the 
right knee, and range of motion was from 0 to 100 degrees.  
The diagnostic impression was a hematoma.  The veteran's 
hospital course was uncomplicated and he was discharged on 
October 22, 1997.

A November 1997 consultation request reflects that the 
veteran had a hematoma of the medial aspect of the distal 
right thigh.  On orthopedic consultation in November 1997, 
the veteran complained of headaches, neck pain and stiffness, 
low back pain, a thigh hematoma, cracking of his knees on 
steps, difficulty bending his knees due to pain, and an ache 
in the ankles and feet.  On examination, range of motion of 
the cervical spine was somewhat reduced in extension, and 
there was no deformity of the lumbar spine with good range of 
motion.  There was a resolving hematoma on the right 
distal/medial quadriceps.  There was "FASROM" of both 
knees.  There was some right quadriceps atrophy.  There were 
no gross motor or sensory deficiencies.  The examiner noted 
that X-ray studies performed in October 1997 of the right 
knee were negative.  An X-ray study of the cervical spine was 
negative.  The diagnostic assessment was a hematoma of the 
right thigh and cervical spine strain.  The veteran was 
referred for physical therapy.

On physical therapy consultation in January 1998, the veteran 
complained of multiple joint arthralgias secondary to a motor 
vehicle accident.  He requested a physical profile and 
reported pain with running and jumping, and chronic 
headaches.  On examination, there was full range of motion of 
the ankle and knee, with no effusion and no instability.  The 
diagnostic assessment was chronic pain secondary to motor 
vehicle accident, with an unremarkable examination.  He was 
placed on a physical profile in which he was allowed to do 
physical training at his own pace and distance for three 
weeks, after which time he should be able to return to full 
duty.  The veteran was released from active duty in April 
1998.

In June 1999, the veteran was treated for complaints of right 
knee pain.  On examination, the right knee had no swelling or 
bruising, and there was full range of motion.  There was 
minimal tenderness to palpation of the medial aspect.  The 
diagnostic assessment was headache and right knee strain.

A private medical record from Dr. D. Pfalzer dated in early 
September 1999 from Dr. Pfalzer reflects that the veteran 
reported that during service he was run over by a humvee and 
suffered a concussion, facial lacerations, a contusion to the 
right knee with some numbness in that area and sprained feet 
and ankles.  He complained of intermittent achiness and pain 
in the ankles and knees.  Physical examination noted good 
range of motion of the back, neck was supple, and extremities 
had no edema.  Neurological evaluation noted normal motor and 
sensory examination and normal deep tendon reflexes.  The 
diagnostic assessment was well adult, post-concussion 
syndrome with continued headaches and malaise at times, and 
allergic rhinitis.

An October 1999 private report of a magnetic resonance 
imaging (MRI) scan of the cervical spine was normal.

At a January 2001 VA joints examination, the veteran reported 
that he injured both knees in a motor vehicle accident.  On 
examination, range of motion of both knees was normal, and 
there was no ligamentous instability.  Power, tone and bulk 
were normal in the iliopsoas, hamstrings, quadriceps, 
gluteals, foot dorsiflexors and plantar flexors.  The 
diagnostic impression was possible degenerative joint disease 
of the knees, and an X-ray was ordered.  The examiner 
subsequently noted that the X-ray study of the knees showed 
no abnormality.

At a January 2001 VA spine examination, the veteran 
complained of chronic neck and low back pain.  On 
examination, range of motion of the cervical and lumbar spine 
was normal.  The diagnostic impression was possible 
degenerative spine disease, and an X-ray was ordered.  The 
examiner subsequently noted that the X-ray study of the spine 
showed no abnormality.

Upon review of the file, the Board notes that although the 
service medical records reflect that the veteran received 
several contusions and lacerations in a motor vehicle 
accident in October 1997, and thereafter had multiple joint 
complaints as noted above, no chronic disabilities of the 
neck, low back, knees, and right foot were found during the 
veteran's period of service.  No chronic residuals were noted 
from the hematoma of the right thigh.  

Although the veteran has complained of pain in the neck, 
back, and knees, the Board notes that no chronic disability 
was found on the 2001 VA examination with respect to these 
complaints, and a March 2000 MRI of the cervical spine was 
normal.  While "possible degenerative spine disease" and 
"possible degenerative joint disease of the knees" was 
noted as the impression on the January 2001 VA examination, 
the examiner also noted that X-rays had been ordered to 
assess the condition.  The examiner subsequently stated that 
the X-rays of the spine and knees showed no abnormality.  The 
Board finds the examiner's statements after reviewing the X-
ray sufficiently establish that the veteran did not, in fact, 
have degenerative spine disease or degenerative joint disease 
of the knees.

With respect to the right foot, there is no evidence of any 
post-service complaints related to the right foot in the 
record.  The veteran did not mention any current complaints 
regarding his right foot during his personal hearing.  

With respect to the right leg hematoma, the veteran noted 
that the hematoma was gone, but that he had numbness in that 
area.  However, private treatment records in 1999 noted no 
motor or sensory abnormalities in the extremities.  
Similarly, no neurological abnormalities were noted on the 
January 2003 VA neurological examination. 

The medical evidence indicates that any problems during 
service with the neck, low back, both knees, right foot, or 
right leg hematoma were acute and transitory and resolved 
without residual disability.  Injury or disease in service is 
not enough for service connection; there must also be 
competent medical evidence of a current related disability.  
Degmetich, supra.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Further, as there is no evidence of arthritis of any of the 
joints in question presently, or within the first year after 
separation from service, service connection is not warranted 
for arthritis on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309 (2005).

As a final matter, the Board notes the contention in the 
representative's October 2005 brief that VA examinations must 
be ordered for the veteran's musculoskeletal complaints.  The 
Board finds however, that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case with respect to the above 
claims.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4))

Here, the Board notes that the veteran was, in fact, afforded 
a VA examination for his neck, low back and knees, and that 
examination found no current disability.  No additional 
medical evidence has been submitted showing the existence of 
a chronic neck, back or knee disability.  Because an 
examination has already been afforded for these conditions, 
any duty under 38 C.F.R. § 3.159(c)(4) has been fulfilled.

With respect to the right foot disorder, the evidence does 
not contain competent lay or medical evidence of a current 
disability of the right foot.  The veteran had no complaints 
with respect to the right foot during his hearing, nor has 
any medical evidence noted complaints or findings regarding 
the right foot.  Thus, the record does not contain competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability, and an 
examination is not required under 38 C.F.R. § 3.159(c)(4).

With respect to the right leg hematoma, the veteran noted 
during his hearing that the hematoma itself has resolved, but 
that he has numbness in the area.  However, competent medical 
evidence of record noted normal sensory and motor findings in 
1999 and 2003.  Thus, the Board finds that the evidence of 
record is sufficient to evaluate this claim, and an 
additional examination or opinion is not necessary to make a 
decision on the claim.

In summary, the medical evidence indicates that the veteran 
does not currently have disabilities of the neck, low back, 
right knee, left knee, and right foot, and he has no current 
residuals of a right thigh hematoma.  Therefore, it must be 
concluded that such claimed disabilities were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt rule does not apply, and service connection for these 
claimed disabilities must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability, a low back 
disability, a right knee disability, a left knee disability, 
a right foot disability, and residuals of a right leg 
hematoma, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary regarding the claims for 
service connection for a right ankle disability, right hand 
and finger disability, left hand and finger disability, 
dental trauma, hearing loss, tinnitus, dizziness, and blurred 
vision, and the claims for higher initial ratings for PTSD, 
facial scars, and post-concussive syndrome prior to appellate 
review.  

The VCAA was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.   The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.   As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra regarding the issues of entitlement to 
higher ratings for PTSD, facial scars, and post-concussive 
syndrome.  Hence these issues must be remanded in order for 
the RO to provide the veteran and his representative with 
such notice.  

The veteran is advised that he should also submit pertinent 
lay or medical evidence tending to show that he currently has 
residuals of in-service dental trauma, right ankle condition, 
right hand and finger disability, left hand and finger 
disability, hearing loss, and tinnitus which are related to 
service, and evidence tending to show that his service-
connected PTSD, facial scars, and post-concussive syndrome 
have worsened.  38 U.S.C.A. § 5103(a) (West 2002).

With regard to the veteran's right ankle, right hand and 
fingers, and left hand and finger claims, the Board notes 
that service medical records note abrasions and complaints 
related to these areas relating to his accident.  During his 
November 2002 hearing, the veteran voiced complaints related 
to weakness in his ankle and hands, and occasional pain.  
Regulations state that an examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)).  As the veteran has not 
been specifically examined by VA or privately for his hands 
or right ankle, the Board finds that an examination is 
warranted to determine if a chronic disability exists and 
whether such is related to service.  Id.

With regard to his dental trauma claim, the veteran contends 
that he suffered a chipped tooth in his October 20, 1997 
accident.  A nursing note dated on October 22, 1997 advised 
the veteran to "go on dental sick call ASAP."  In light of 
this statement, the Board finds that a dental examination 
would assist in evaluating the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002)

Similarly, with respect to the veteran's claims for service 
connection for hearing loss (claimed as acoustic trauma) and 
tinnitus, the Board finds that a medical examination is 
necessary to make a decision on the claims.  Id.  The 
evidence reflects that the veteran suffered a head injury in 
service, and a medical examination is necessary to determine 
whether the veteran currently has hearing loss and tinnitus 
which is related to service.

The Board also notes that it has been three years since the 
last PTSD examination, and that a new examination would be 
helpful in evaluating this claim.

With respect to the claim for an increase in headaches, the 
Board notes that both the veteran and his representative have 
contended that his dizziness and blurred vision are symptoms 
of his headaches/post concussion syndrome.  Thus, the Board 
finds that an examination which addresses the severity of the 
veteran's headaches, and determines whether dizziness and 
blurred vision are associated symptoms of that disorder is 
needed.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the RO should obtain any pertinent medical 
records regarding the above disabilities.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims for higher initial ratings for 
PTSD, facial scars, and post-concussive 
syndrome.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for dental trauma, PTSD, 
facial scars, post-concussive 
syndrome/headaches, dizziness, blurred 
vision, hearing loss, tinnitus, right 
ankle, and both hands and fingers since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

3.  The RO is requested to schedule the 
veteran for an examination by a 
specialist in ear disorders (MD), to 
determine the nature, severity, and 
etiology of any current hearing loss and 
tinnitus.  All tests deemed necessary 
should be preformed, to specifically 
include an audiology examination.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should reflect that this was done.  

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  The examiner is 
to be advised that the veteran suffered a 
head injury during service.  Following 
the examination the examiner is requested 
to render an opinion as to whether it is 
as likely as not that any current hearing 
loss and/or tinnitus are related to 
military service.  A complete rationale 
for any opinion expressed should be 
included in the report.

4.  The RO is requested to schedule the 
veteran for a psychiatric examination to 
determine the current nature and severity 
of the veteran's PTSD.  All tests deemed 
necessary should be preformed.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should reflect that this was done.  

5.  The RO is requested to schedule the 
veteran for an examination by a 
neurologist, to determine the nature and 
severity of the veteran's headaches.  All 
tests deemed necessary should be 
preformed.  The claims folder should be 
reviewed by the examiner and the 
examination report should reflect that 
this was done.  A rationale for all 
opinions expressed should be provided.

Specifically, after review of the claims 
file and examination of the veteran, the 
examiner should explain the type(s), 
severity, and duration of the headaches 
the veteran experiences.  A detailed 
description of the symptoms experienced 
during the headaches should be provided, 
and the examiner should state whether the 
veteran's claimed dizziness and blurred 
vision are symptoms associated with his 
headaches.  If there are multiple types 
(i.e. tension, post concussion, migraine) 
the examiner should indicate whether any 
or all of the different types are related 
to his head injury in service.    

6.  The RO is requested to schedule the 
veteran for an examination by a dentist 
to determine whether the veteran has any 
identifiable residuals of dental trauma 
that may be associated with his accident.  
The examiner should be advised that the 
veteran claims to have suffered a chipped 
tooth during his accident, and that the 
veteran is service-connected for a left 
lip scar.  The examiner should identify 
the tooth numbers involved, if any.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should reflect that this was done.

7.  The RO is requested to schedule the 
veteran for an orthopedic examination to 
determine whether the veteran has any 
current disability of the right ankle, 
and of the hands and fingers, and if so, 
the etiology thereof.  All tests deemed 
necessary for an accurate assessment 
should be conducted, including X-rays if 
indicated. The claims folder should be 
reviewed by the examiner and the 
examination report should reflect that 
this was done

Following review of the claims file and 
examination of the veteran, the examiner 
should provide diagnoses for any right 
ankle, right hand and finger, and/or left 
hand and finger disabilities identified.  
The examiner should also provide an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that any diagnosed disorder is related to 
the veteran's accident in service.  A 
rationale for all opinions expressed 
should be provided.

8.  The RO should then re-adjudicate the 
claims remaining on appeal.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


